Case 6:12-cv-00855-RWS Document 925 Filed 08/03/20 Page 1 of 3 PageID #: 61147



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION


 VIRNETX INC. AND                              §
 LEIDOS, INC.,                                 §      Civil Action No. 6:12-cv-855
                                               §
        Plaintiffs,                            §
                                               §
 v.                                            §
                                               §
 APPLE INC.                                    §
                                               §      JURY TRIAL DEMANDED
        Defendant.                             §


   APPLE INC.’S RESPONSE TO THE COURT’S QUESTION AT THE PRETRIAL
 CONFERENCE REGARDING HAVING ALL LIVE WITNESSES TESTIFY BY VIDEO

        At the August 3, 2020 pretrial conference, the Court asked whether the parties would be

 agreeable to having all live witnesses testify by video at the upcoming August 17, 2020 trial. While

 Apple maintains the trial date should be continued to November 2020 (Dkt. 918), to the extent the

 trial goes forward in August, Apple would agree to have all witnesses testify by video to avoid the

 prejudice to Apple that would otherwise ensue if two of Apple’s four witnesses, and no VirnetX

 witnesses, were to testify by video.
Case 6:12-cv-00855-RWS Document 925 Filed 08/03/20 Page 2 of 3 PageID #: 61148



 Dated: August 3, 2020                    Respectfully submitted,

                                           /s/ Leslie Schmidt
                                          Gregory S. Arovas
                                          greg.arovas@kirkland.com
                                          Robert A. Appleby
                                          robert.appleby@kirkland.com
                                          Jeanne M. Heffernan
                                          jeanne.heffernan@kirkland.com
                                          Joseph A. Loy
                                          joseph.loy@kirkland.com
                                          Leslie Schmidt
                                          leslie.schmidt@kirkland.com
                                          Aaron Resetarits
                                          aaron.resetarits@kirkland.com
                                          Nathaniel L. DeLucia
                                          nathaniel.delucia@kirkland.com
                                          Ryan Jin
                                          ryan.jin@kirkland.com
                                          KIRKLAND & ELLIS LLP
                                          601 Lexington Avenue
                                          New York, New York 10022
                                          Telephone: (212) 446-4800
                                          Facsimile: (212) 446-4900

                                          Akshay S. Deoras
                                          akshay.deoras@kirkland.com
                                          KIRKLAND & ELLIS LLP
                                          555 California Street
                                          San Francisco, California 94104
                                          Telephone: (415) 439-1400
                                          Facsimile: (415) 439-1500

                                          Michael E. Jones, Lead Attorney
                                          Texas Bar No. 10969400
                                          mikejones@potterminton.com
                                          POTTER MINTON
                                          A Professional Corporation
                                          110 N. College Avenue, Suite 500
                                          Tyler, Texas 75702
                                          Telephone: (903) 597-8311
                                          Facsimile: (903) 593-0846

                                          ATTORNEYS FOR APPLE INC.




                                      1
Case 6:12-cv-00855-RWS Document 925 Filed 08/03/20 Page 3 of 3 PageID #: 61149



                                CERTIFICATE OF SERVICE

        The undersigned certifies that all counsel of record who have consented to electronic

 service are being served with a copy of this document via the Court’s CM/ECF system pursuant

 to Local Rule CV-5(a)(3) on this the 3rd day of August 2020.

                                                    /s/ Leslie Schmidt
                                                    Leslie Schmidt




                                               2
